                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


NICHOLAS J. ZAMPETIS,

          Plaintiffs,                 1:15-cv-01231-NLH-AMD

     v.

CITY OF ATLANTIC CITY, et al.,               OPINION

          Defendants.


APPEARANCES:

     DAVID R. CASTELLANI
     450 Tilton Road, Suite 245
     Northfield, NJ 08225

          Attorney for Plaintiff Nicholas J. Zampetis

     TODD J. GELFAND
     A. MICHAEL BARKER
     VANESSA ELAINE JAMES
     Barker, Gelfand & James
     210 New Road
     Linwood, NJ 08221

          Attorneys for Defendant City of Atlantic City

     MICHAEL E. RILEY
     TRACY RILEY
     Law Offices of Riley & Riley
     100 High Street
     Mt. Holly, NJ 08060

          Attorneys for Defendants Ivan Lopez, Anthony Alosi,
          Jr., and Mike Auble

HILLMAN, District Judge

     Plaintiff, Nicholas J. Zampetis, filed a complaint against

Defendants, the City of Atlantic City, Atlantic City Police
Officers Ivan Lopez, Anthony Alosi, Jr., Mike Auble, and several

John Doe police officers claiming violation of his rights under

42 U.S.C. § 1983 and New Jersey law.   Plaintiff claims that at

about 2:00 to 3:00 a.m. on February 17, 2013 (early Sunday

morning), while celebrating a friend’s birthday at the Tropicana

Hotel and Casino in Atlantic City, Defendants Lopez, Alosi,

Auble and John Doe officers arrested him without probable cause.

He claims that these Defendants also beat him and falsely

charged him with criminal charges to cover up their wrongdoing.

     Plaintiff contends that the individual police officers

violated his constitutional rights to freedom from unlawful

arrest, false imprisonment, deprivation of liberty, and

excessive force.   Plaintiff also claims that Atlantic City had

knowledge of these officers’ propensity to violate a person’s

constitutional rights, as well as had policies and customs that

fostered and condoned such actions by the department’s police

officers, and are therefore liable for Plaintiff’s injuries

under Monell.   See Monell v. Dept. of Social Services of City of

New York, 436 U.S. 658, 694 (1978) (“[A] local government may

not be sued under § 1983 for an injury inflicted solely by its

employees or agents.   Instead, it is when execution of a

government’s policy or custom, whether made by its lawmakers or


                                 2
by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury that the government as an

entity is responsible under § 1983.”).

     Currently before the Court are two motions filed by

Atlantic City, both of which concern its objections to

Plaintiff’s discovery requests. 1   Atlantic City argues that

discovery with regard to Internal Affairs files of non-defendant

officers relating to Plaintiff’s Monell claim should be held in

abeyance until after a trial on Plaintiff’s excessive force

claims against the individual officers.    Atlantic City argues

that Plaintiff’s Monell claims against Atlantic City would only

be necessary if Plaintiff proves that the individual police

officers violated his constitutional rights, and the discovery

of sensitive internal affairs information should not otherwise

be disclosed.

     Alternatively, in the event the Court does not grant the

bifurcation of discovery, Atlantic City argues that the Internal

Affairs files Plaintiff requested, and the magistrate judge

ordered to be produced, should not be disseminated to Plaintiff

because the request is overbroad and concerns complaints of


1 Atlantic City filed a motion to bifurcate discovery and an
appeal of the magistrate judge’s ruling on Plaintiff’s discovery
requests. (Docket No. 81, 82.)
                                3
excessive force rather than substantiated findings of excessive

force, the latter of which is required to sustain a viable

Monell claim.

     The Court will decline to order the bifurcation of

discovery, and will uphold the magistrate judge’s discovery

order.   With regard to severing the issue of a police officer’s

individual liability for his excessive force from the issue of

whether a municipality is liable for fostering a custom or

policy of condoning excessive force by its police officers, this

Court has done so in other cases, but in an entirely different

procedural posture.   In those cases, after denying summary

judgment on the plaintiff’s excessive force claims because of

the existence of material disputed facts about what occurred

during the subject incident, the Court ordered the trial to be

conducted in two phases.

     In the first phase, a jury would resolve the historical

facts by answering special interrogatories so that the Court

could determine whether the officer was entitled to qualified

immunity.   Depending on the outcome of phase one, the Court

would then continue to phase two with the same jury to consider

the municipality’s liability, if necessary.   The Court has found

that bifurcation of the two claims was the proper course because


                                 4
it would ultimately conserve judicial resources and allow the

Court a fuller and clearer assessment of the plaintiff’s Monell

claims after the jury resolved outstanding factual disputes

involving the individual defendant officer’s alleged wrongdoing.

See Alvarez v. City of Atlantic City, et al., 1:15-cv-02061-NLH-

JS, Docket No. 79 (discussing Harrison v. City of Atlantic City,

et al., 1:14-cv-06292-NLH-AMD; Norman v. Haddon Township, et

al., 1:14-cv-06034-NLH-JS); see also Taylor v. Ambrifi, et al.,

1:15-cv-3280-NLH-KMW, Docket No. 269.

     Bifurcation of discovery at the initial stage of a

plaintiff’s excessive force and municipal liability case does

not present the same issue or have the same benefits, however,

as bifurcation at the post-summary judgment trial stage.    Indeed

quite the opposite, as proceeding to a jury verdict on

Plaintiff’s claims against the individual officers and then

having to restart the entire discovery process anew for his

municipal liability claims would not be convenient, avoid

prejudice, or expedite and economize the case, all of which are

the considerations for ordering separate trials. 2   That


2
 A motion for separate trials is governed by Fed. R. Civ. P. 42(b),
which provides:

     For convenience, to avoid prejudice, or to expedite and
     economize, the court may order a separate trial of one or
                                5
observation is particularly compelling in this case, because the

discovery Plaintiff seeks has already been prepared by Atlantic

City for production in several other cases, and in fact has

already been produced to Plaintiff in this case. 3   Moreover,

discovery on Monell claims may also inform the Court’s judgment

as to whether bifurcation at trial is warranted and even if

bifurcation at trial is ordered what the scope of permissible

evidence might be in either trial phase.   The more information

available to the parties – and the Court – the better the Court

will be able to exercise its Rule 42(b) discretion.

     In sum, although this Court has found in several other

cases that a bifurcated trial on the issues of individual and

municipal liability was the best course for an expeditious and



     more separate issues, claims, crossclaims, counterclaims,
     or third-party claims. When ordering a separate trial, the
     court must preserve any federal right to a jury trial.

Fed. R. Civ. P. 42(b).

3 Even though Atlantic City already produced the requested IA
documents to Plaintiff, the Court does not construe the issue to
be moot, as it appears that Atlantic City’s position is that
Plaintiff is not entitled to the IA documents, either in the
first phase of a bifurcated discovery process or at all,
regardless of how discovery is conducted. It appears that if
Atlantic City had prevailed on its motions, the Court would have
ordered Plaintiff to return the IA files to Atlantic City.
Because Atlantic City’s motions are unavailing, Plaintiff may
retain the IA files and use them appropriately.

                                6
non-prejudicial resolution, the Court is not persuaded that

bifurcation of discovery yields the same positive result.

Consequently, the Court will deny Atlantic City’s motion to

bifurcate discovery.

     The Court will also deny Atlantic City’s appeal of the

magistrate judge’s discovery order relating to the IA files.

Federal Civil Procedure Rule 26 is to be construed liberally in

favor of disclosure, as relevance is a broader inquiry at the

discovery stage than at the trial stage.   Government Employees

Insurance Co. v. Stefan Trnovski, M.D., 2018 WL 5281424, at *2

(D.N.J. Oct. 23, 2018) (citing Tele–Radio Sys. Ltd. v. De Forest

Elecs., Inc., 92 F.R.D. 371, 375 (D.N.J. 1981)).   A court may

order discovery of any matter relevant to the subject matter

involved in the action, and such relevant information does not

need to be admissible at trial in order to grant disclosure.

Id. (citation omitted).   The scope of discovery under the

Federal Rules is “unquestionably broad,” although discovery

requests may be curtailed to protect a person from whom

discovery is sought from “annoyance, embarrassment, oppression,

or undue burden or expense.”   Id. (citing Bayer AG v. Betachem,

Inc., 173 F.3d 188, 191 (3d Cir. 1999); Fed. R. Civ. P.

26(c)(1)).   “[D]istrict courts have broad discretion to manage


                                 7
discovery,” and a discovery ruling will not be overturned

“absent a showing of actual and substantial prejudice.”    Greene

v. Horry County, 650 F. App’x 98, 99–100 (3d Cir. 2016) (citing

Sempier v. Johnson & Higgins, 45 F.3d 724, 734 (3d Cir. 1995)).

Relatedly, a district court judge will only reverse a magistrate

judge’s opinion on pretrial matters if it is “clearly erroneous

or contrary to law.”   28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P.

72(a); L. Civ. R. 72. 1(c)(1)(A).

      Atlantic City’s arguments for why the requested IA files

are not relevant to Plaintiff’s claims and cannot serve a basis

for Plaintiff’s expert’s opinions – e.g., that complaints of

excessive force, rather than substantiated findings of excessive

force, cannot support a Monell claim against a municipality –

are best advanced in the context of summary judgment and pre-

trial motions.   Atlantic City has not shown that the production

of the IA files, which have already been produced in other cases

and provided to Plaintiff in this case, will cause it

substantial prejudice, annoyance, embarrassment, oppression, or

undue burden or expense. 4   Whether the IA files are relevant to




4 The IA files are subject to the parties’ consent discovery
confidentiality order. (Docket No. 51.)

                                  8
Plaintiff’s Monell claim or are properly relied upon by

Plaintiff’s expert is an issue for another day.

     Consequently, Atlantic City’s motions to bifurcate

discovery and reverse the magistrate judge’s order must be

denied.   An appropriate Order will be entered.


Date: November 2, 2018                  s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 9
